
	

115 S630 IS: Keeping Our Promise to Our Afghan Allies Act
U.S. Senate
2017-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 630
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2017
			Mrs. Shaheen (for herself, Mr. McCain, Mr. Reed, Mr. Tillis, Mr. Blumenthal, and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Afghan Allies Protection Act of 2009 to make 2,500 visas available for the Afghan
			 Special Immigrant Visa program, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Keeping Our Promise to Our Afghan Allies Act.
 2.Special immigrant visas for Afghan alliesSection 602(b)(3)(F) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended in the matter preceding clause (i), by striking “8,500” and inserting “11,000”.
		
